Appeal by defendant from a judgment of the County Court, Westchester County, rendered February 13, 1976, convicting him of criminal possession of stolen property in the first degree (four counts) and illegal possession of a vehicle identification number plate (four counts), upon a jury verdict, and imposing sentence. Judgment affirmed. This case is remitted to the County Court, Westchester County, for further proceedings pursuant to CPL 460.50 (subd 5). The defendant’s guilt was proven beyond a reasonable doubt. Cohalan, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.